Exhibit 10.3

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

This First Amendment to Employment Agreement (“Amendment”), is made and entered
into as of the 31st day of December, 2008, by and between CORPORATE OFFICE
PROPERTIES, L.P. (the “Employer”), CORPORATE OFFICE PROPERTIES TRUST (“COPT”)
and STEPHEN E. RIFFEE.

 

RECITALS

 

A.                                   The Executive and the Employer executed an
Employment Agreement dated July 31, 2006 (the “Employment Agreement”) providing
for the employment of the Executive by the Employer upon the terms and
conditions therein stated.

 

B.                                     The Executive and the Employer have
agreed to modify this Employment Agreement as concerns the timing of the
post-termination severance payment.

 

NOW, THEREFORE, in consideration of the Executive’s continued employment under
the Employment Agreement, and pursuant to paragraph 11(b) of the Employment
Agreement, it is covenanted and agreed by and between the parties hereto as
follows:

 

1.                                       AMENDMENT OF SECTION 4(b)(iii). 
Section 4(b)(iii) of the Employment Agreement is deleted and the following in
inserted in lieu thereof:

 

(iii)                               The cash payments under this paragraph
(b) of Section 4 will be made monthly over twelve (12) months, unless otherwise
mutually agreed by the parties to minimize the Executive’s tax burden in any
year.

 

2.                                       NO OTHER AMENDMENTS.  Except to the
extent set forth above, this Amendment does not affect or otherwise supersede
any other provisions of the Employment Agreement or otherwise limit its
enforceability in any way.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

 

“Employer”

 

“Executive”

CORPORATE OFFICE PROPERTIES,

 

 

L.P., a Delaware limited partnership

 

 

 

 

 

By

:    /s/ Randall M. Griffin

 

/s/ Stephen E. Riffee

Randall M. Griffin

 

Stephen E. Riffee

President and Chief Executive Officer

 

 

 

 

 

CORPORATE OFFICE PROPERTIES

 

 

TRUST, a Maryland real estate investment trust

 

 

 

 

 

By

:    /s/ Randall M. Griffin

 

 

Randall M. Griffin

 

 

President and Chief Executive Officer

 

 

 

--------------------------------------------------------------------------------